Citation Nr: 1740921	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to February 2, 2017, and in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with diabetic nephropathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity.

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity.

5.  Entitlement to an initial evaluation in excess of 20 percent prior to February 2, 2017, and in excess of 40 percent thereafter, for diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity.

6.  Entitlement to an initial evaluation in excess of 20 percent prior to February 2, 2017, and in excess of 40 percent thereafter, for diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity.

7.  Entitlement to service connection for colonic mucosa with history of colon cancer, claimed as loss of colon.

8.  Entitlement to service connection for rectus villous adenoma, status post ileostomy, claimed as loss of rectum.

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

10.  Entitlement to service connection for degenerative disc disease of the cervical spine with cervical spondylosis, claimed as neck condition and arthritis of the neck.

11.  Entitlement to service connection for a back condition, claimed as arthritis of the lower back.

12.  Entitlement to service connection for chloracne of the feet and back.

13.  Entitlement to service connection for residuals of cold injury, right upper extremity.

14.  Entitlement to service connection for residuals of cold injury, left upper extremity.

15.  Entitlement to service connection for residuals of cold injury, right lower extremity.

16.  Entitlement to service connection for residuals of cold injury, left lower extremity.

17.  Entitlement to service connection for right elbow arthritis.
18.  Entitlement to service connection for left elbow arthritis.

19.  Entitlement to service connection for right shoulder arthritis.

20.  Entitlement to service connection for left shoulder arthritis.

21.  Entitlement to service connection for right knee arthritis.

22.  Entitlement to service connection for left knee arthritis.

23.  Entitlement to service connection for right hip arthritis.

24.  Entitlement to service connection for left hip arthritis.

25.  Entitlement to service connection for right foot arthritis.

26.  Entitlement to service connection for left foot arthritis.

27.  Entitlement to service connection for bilateral hearing loss.

28.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1977, including service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) from May 2015, August 2015 and May 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

Following the initial award of service connection for diabetic peripheral neuropathy affecting the sciatic nerve, right and lower extremity, and the assignment of a 20 percent rating for each lower extremity, the May 2017 rating decision was issued, awarding a 40 percent disability for each lower extremity, effective February 2, 2017.  As the Veteran is not in receipt of the highest possible rating for this disability and he has not indicated satisfaction with the rating assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

An initial 50 percent rating for PTSD was awarded by way of the May 2015 rating decision.  In May 2017, the RO issued a rating decision reducing that rating to 30 percent, effective February 2, 2017.  The Veteran's combined rating remained at 90 percent before and after the PTSD rating reduction; thus, his compensation payments were not reduced as a result of the rating reduction.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are inapplicable.  See VAOPGCPREC 71-91; 57 Fed. Reg. 2316 (1992) (38 C.F.R. § 3.105(e) does not apply to a proposed reduction in evaluation of individual disabilities where there is no reduction in the amount of compensation payable).  The Board will, therefore, consider whether a rating in excess of 50 percent is warranted prior to February 2, 2017, and whether a rating in excess of 30 percent is warranted thereafter.

In May 2017, the RO recognized the Veteran's diabetic nephropathy as service connected at a noncompensable rate.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913, noncompensable complications of diabetes are considered a part of the diabetes process.  The Board, therefore, recharacterized the issue related to the diabetes rating in the case caption above to accurately reflect the diabetes rating as including consideration of the diabetic nephropathy.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of cold injury to the bilateral upper and bilateral lower extremities, and for arthritis disabilities of the lumbar spine, cervical spine, elbows, shoulders, knees, hips and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the pendency of this claim did the Veteran's PTSD cause either occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  Since February 2, 2017, the Veteran's PTSD has not caused occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's diabetes mellitus has not required the use of insulin or the regulation of activities at any time during the pendency of the claim, and the Veteran's diabetic nephropathy is not manifested by renal dysfunction.

4.  Prior to February 2, 2017, the Veteran's diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity, was manifested by not more than moderate incomplete paralysis of the nerve.

5.  Since February 2, 2017, the Veteran's diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity, has been manifested by severe incomplete paralysis of the nerve.

6.  Prior to February 2, 2017, the Veteran's diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity, was manifested by not more than moderate incomplete paralysis of the nerve.

7.  Since February 2, 2017, the Veteran's diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity, has been manifested by severe incomplete paralysis of the nerve.

8.  At no point prior to February 2, 2017, was the right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve manifested by more than moderate symptoms, and at no time throughout the pendency of the claim has the disability been manifested by severe incomplete paralysis with marked muscular atrophy.

9.  At no point prior to February 2, 2017, was the left lower extremity diabetic peripheral neuropathy affecting the sciatic nerve manifested by more than moderate symptoms, and at no time throughout the pendency of the claim has the disability been manifested by severe incomplete paralysis with marked muscular atrophy.

10.  At no time during the pendency of these appeals has the Veteran's left or right lower extremity diabetic peripheral neuropathy of either the femoral or sciatic nerve been manifested by complete paralysis.

11.  The Veteran's colon disorder, to include colonic mucosa with history of colon cancer, did not manifest during service and is not otherwise related to service.

12.  The Veteran's rectal disorder, to include rectus villous adenoma, status post ileostomy, did not manifest during service and is not otherwise related to service.

13.  The Veteran's COPD was not treated during the pendency of this claim, but to the extent that it does exist, it did not manifest during service and is not otherwise related to service.

14.  The Veteran did not have chloracne of the feet and back during the pendency of this claim.  

15.  The Veteran did not have a hearing loss disability as defined by VA regulation during the pendency of this claim.

16.  The Veteran did not have tinnitus during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent prior to February 2, 2017, and in excess of 30 percent thereafter, for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, to include consideration of a separate compensable rating for diabetic nephropathy, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a 30 percent evaluation, and no higher, for diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity, are met effective February 2, 2017, but no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).

4.  The criteria for a 30 percent evaluation, and no higher, for diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity, are met effective February 2, 2017, but no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).

5.  The criteria for an initial evaluation in excess of 20 percent prior to February 2, 2017, and in excess of 40 percent thereafter, for diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an initial evaluation in excess of 20 percent prior to February 2, 2017, and in excess of 40 percent thereafter, for diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for service connection for colonic mucosa with history of colon cancer, claimed as loss of colon, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for rectus villous adenoma, status post ileostomy, claimed as loss of rectum, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

10.  The criteria for service connection for chloracne of the feet and back are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

11.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

12.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was provided adequate notice regarding the claims decided herein by way of two letters dated in July 2013.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), and post-service medical records has been completed.  The National Personnel Records Center (NPRC) notified the RO in August 2013 that the Veteran's STRs were sent to the Yakima Firing Center in Yakima, Washington, following his separation from service.  The only STRs available from NPRC included the January 1956 enlistment examination and Report of Medical History.  Following additional searches for records, it was determined that the only records with the Yakima Firing Center were dental records.  In September 2013, the RO contacted both Madigan Army Medical Center and the 62nd Medical Squadron and both informed the RO that no STRs are available.  To the extent that STRs, or any other records identified by the Veteran were unable to be obtained, he was notified of such in an April 2015 letter and given an opportunity to respond.  Further, to the extent that his private treatment records are not complete, the Veteran was afforded the opportunity to authorize VA to assist him in obtaining relevant treatment records.  To date, no such authorization has been afforded VA.  Finally, the RO searched for VA treatment records in May 2015 and no records were found.  The Veteran has also not identified any VA healthcare facilities from which he receives treatment for his claimed disabilities.  The Board finds VA met its duty to assist the Veteran with regard to records development.

The Veteran was afforded appropriate and adequate VA examinations related to his PTSD, diabetes and diabetes residuals, most recently in February 2017.  The Veteran has not suggested and the record does not show a worsening in these disabilities since that time.  The Board finds no reason to remand these issues for additional examinations.

The Board has considered whether a VA examination is required with regard to the claims for service connection for colon and rectal disorders, for COPD, or for chloracne of the feet and back under VA's duty-to-assist provisions.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination is not triggered with regard to these claims.  While the Veteran's STRs are largely unavailable, he does not allege an onset of symptoms of these disorders during service.  Rather, his claim is primarily that they are related to his in-service exposure to Agent Orange.  The first medical evidence of the colon and rectal disorders and COPD is many years following his separation from service and, as is discussed in detail below, the record lacks evidence of a causal connection between these disorders and the Veteran's service, to include his exposure to Agent Orange.  As to the chloracne, the Veteran has not submitted evidence to suggest the presence of this disability at any time during the pendency of this claim.  These facts, therefore, do not give rise to the requirement to obtain a VA medical examination with regard to these claims.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).  Thus, the Board will move forward to decide the service connection claims discussed in the decision below based upon the evidence of record.  

Finally, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Moving on to the service connection and increased rating claims on appeal, the Board notes VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

PTSD

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130. 

The Veteran filed his claim for service connection for PTSD, as well as depression and anxiety disorders, in August 2012.  In response, the RO afforded him a VA (QTC) examination in October 2013.  The examiner confirmed the diagnosis of PTSD and depressive disorder, not otherwise specified (NOS).  The examiner confirmed the Veteran's experience of sleep impairment, concentration difficulties and anhedonia are overlapping in his PTSD and depression.  The examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, all noted as attributable to his PTSD.  The examiner did note the Veteran's retirement from the workforce in 1999.  He reported no occupational problems and there is no indication that he ceased working due to his psychiatric disability.  The Veteran confirmed that he had not attended any individual counseling in the prior year and that he had been prescribed medication to help him sleep by his primary care provider.  There is no suggestion of specialized psychiatric treatment of any sort.  The Veteran denied suicide attempts, homicidal thoughts, psychiatric hospitalizations or emergency room visits and psychosis/delusions.  He reported one suicidal thought ten years prior to the examination and he confirmed that he had no such thoughts ever since.  The Veteran reported an active social life with friends he sees daily.  He reported he continues to occasionally fish, but he had lost interest in hunting four to five years prior.  He reported enjoying doing yard work and playing with this cat.  The Veteran reported no adverse legal history.  The Veteran's wife did confirm that the Veteran has nightmares every night and he screams.  The Veteran reported drinking two to three beers daily to help him sleep.  The examiner summarized the Veteran's symptoms as including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner also noted the Veteran's concentration ability to be impaired.  Following this examination, the RO issued the rating decision awarding service connection for PTSD with depressive disorder, also claimed as depression and anxiety, and assigning a 50 percent rating under Diagnostic Code 9411.  

In a November 2013 statement, the Veteran reported experiencing depression, anxiety, mood disorder, flashbacks, panic attacks and an inability to establish and maintain effective relationships.  He reported similar symptoms at the time of his June 2015 notice of disagreement.

As there is no indication in the examination report or the Veteran's statements of symptoms such as suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of appearance and hygiene, difficulty adapting to stressful circumstances, or an inability to establish and maintain relationships, there is no basis upon which to assign a 70 percent rating prior to February 2, 2017.  Further, the symptoms are not more severe and indicative of total occupational and social impairment, so a 100 percent rating is also not warranted for this time period.

The Veteran then underwent a VA examination on February 2, 2017.  The Veteran was again noted to have PTSD with secondary depression.  At this time, the examiner described the level of severity of the Veteran's PTSD as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This examiner also confirmed that the Veteran does not receive any mental health treatment and that he continues to take sleep medication prescribed by his primary care provider.  His report as to social activity was consistent with that reported at the time of the 2013 examination.  He visits frequently with friends and has a good relationship with his wife and children.  The Veteran reported getting six to seven hours of sleep per night.  The Veteran's wife again reported seeing him thrashing in his sleep, but they noted that he does not remember it in the morning.  He reported feeling rested in the morning.  The Veteran described his mood as "in the middle."  He denied suicidal or homicidal ideation.  He denied having any issues with anger and he denied having chronic anxiety.  The Veteran again reported that he has had no legal problems.  He reported drinking two beers today and confirmed that this has no negative consequences.  The examiner summarized the Veteran's PTSD symptoms as anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner also observed the Veteran's appropriate dress and grooming, normal speech, mildly restricted affect, euthymic mood, normal cognition, and good insight and judgment.  A 30 percent rating is assigned as of the date of this examination.  Because this examination does not indicate the presence of symptoms such as flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing and maintaining effective work and social relationships, there is no basis upon which to assign a 50 percent rating at this time.  The Veteran's memory loss was described as mild, such as forgetting names or directions, rather than to the level of retention of only highly learned material or forgetting to complete tasks.  The Veteran self-described his mood as "in the middle."  The record simply does not show that the Veteran meets the criteria for a 50 percent rating under Diagnostic Code 7913 based upon the findings in the February 2, 2017 examination report.  The criteria also do not show a worsening to a level of severity meeting the criteria for 70 or 100 percent ratings, described above.

In June 2017, following the RO's action to assign a 30 percent rating for PTSD effective the date of the February 2017 examination, the Veteran submitted a statement referencing an article in a scholarly journal.  Based upon this, the Veteran suggested that PTSD will worsen with age and not improve.  The Board recognizes the Veteran's argument; however, the article related to a generalized pattern shown in the referenced studies, while the VA examination was based upon interview and examination of the Veteran.  The Board finds the VA examination report to hold more probative value than the article for the purpose of applying the facts of this case to the pertinent rating criteria.

There is no additional evidence in the record relevant to this claim.

In sum, the symptoms of the Veteran's PTSD were of such frequency and duration throughout the pendency of this claim so as to result in an overall severity adequately recognized by the 50 and 30 percent ratings presently assigned.  No increase for either period on appeal is warranted and the Veteran's appeal is, therefore, denied.  

Diabetes Mellitus

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.
"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

Shortly following the Veteran's service connection claim, he was afforded a VA (QTC) diabetes examination.  The October 2013 examination report shows the Veteran was using oral hypoglycemic agents alone to manage his diabetes.  There is no indication of insulin usage.  The examiner confirmed that the Veteran does not require regulation of activities as part of his medical management of diabetes.  He did not indicate any hypoglycemia or diabetic keto-acidosis.  He saw his diabetic care provider less than two times per month.  The Veteran's diabetic peripheral neuropathy, which is separately evaluated, is noted on this report, but there is no indication of diabetic nephropathy or diabetic retinopathy at this time.  No other condition associated with the diabetes was noted as present.  While hypertension was present, the examiner indicated the Veteran's hypertension preexisted his diabetes and is unrelated.  Examination of the eyes was noted as within normal limits.

In a November 2013 statement, the Veteran suggested the examiner was incorrect in stating he is not on a restricted diet.  A September 2015 private clinical note shows the Veteran's prescription of Metformin for his diabetes.  Ongoing primary care records show continuing treatment for the diabetes without a change until 2017, at which time an impact on the kidneys is noted, which is discussed by the February 2017 VA examiner, below.

On his April 2016 VA Form 9, the Veteran suggested his diabetes warrants a higher evaluation because of the peripheral neuropathy associated with it.  Again, the Veteran's peripheral neuropathy is separately evaluated and considered below.

The Veteran was again examined in February 2017.  At this time, the examiner confirmed that he manages his diabetes with a restricted diet and prescribed oral hypoglycemic agents.  He continued to see his diabetic care provider less than two times per month.  He had no history of hospitalizations for or episodes of diabetic keto-acidosis or hypoglycemia, and no history of loss of strength or weight due to diabetes.  The VA examiner also recognized the noted diagnosis and lab work found in the Veteran's private doctors records and confirmed the presence of diabetic nephropathy.  The medications taken for this condition included metoprolol and valsartan.  The examiner confirmed there was no regular dialysis, no signs or symptoms of renal dysfunction, no hypertension or heart disease due to renal dysfunction, no renal tubular disorder, and no frequent attacks of colic with infection.  There were no other noted symptoms of the nephropathy and the examiner confirmed the diagnosis was based purely upon the laboratory findings.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7541, renal involvement in diabetes mellitus is to be rated based upon renal dysfunction.  For a compensable rating for renal dysfunction, the evidence must show albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.   38 C.F.R. § 4.115a (2016).  As the Veteran's nephropathy is not manifested by symptoms such as these, it remains noncompensable and is part of the diabetic disease process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, the Veteran's diabetes is consistently shown to be managed by a restricted diet and the use of oral medications.  At no time, however, has there been a need for insulin.  Further, at no time during the pendency of this claim has there been need for regulation of activities.   Moreover, there is no indication of ketoacidosis or hypoglycemic episodes, or the need for hospitalization for any diabetic symptom.  For these reasons, there is no basis upon which to assign a rating in excess of 20 percent for diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Also, the Veteran's diabetic nephropathy is appropriately noncompensably rated and is a part of the diabetic process.   

Peripheral Neuropathy 

The Veteran has separate compensable ratings for right and left lower extremity peripheral neuropathy deemed associated with his diabetes.  The separate ratings are discussed in turn, below.  The record does not show an impact on the peripheral nerves other than femoral and sciatic, so the remaining rating criteria related to the peripheral nerves are not discussed below as they do not pertain to this case.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran's clinical treatment records are without indication of neurological symptoms or other treatment related to the diabetic neuropathy.  The analysis below is based upon the 2013 and 2017 VA examinations afforded the Veteran during the pendency of these claims, along with the Veteran's lay reports of symptoms.

The Veteran has separate 20 percent disability ratings for right lower extremity and left lower extremity diabetic peripheral neuropathy affecting the femoral nerve.  He is rated for this disability under 38 C.F.R. § 4.124a, DC 8526.  Under this rating criteria, incomplete paralysis of the femoral nerve warrants a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  Complete paralysis of the femoral nerve (paralysis of the quadriceps extensor muscles) warrants a 40 percent rating.  38 C.F.R. § 4.124a, DC 8526.

The Veteran's right and left lower extremity ratings related to the sciatic nerve are initially rated as 20 percent disabling and increased to 40 percent disabling, effective February 2, 2017.  The sciatic nerve disability is rated under 38 C.F.R. § 4.124a, DC 8520.  Under this rating criteria, incomplete paralysis of the sciatic nerve warrants a 20 percent rating if it is moderate, a 40 percent rating if it is moderately severe, or a 60 percent rating if it is severe with marked muscular dystrophy.  An 80 percent rating is warranted if the paralysis is complete (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or, vary rarely, lost).  38 C.F.R. § 4.124a, DC 8520.

The Veteran was afforded a VA peripheral nerves examination in October 2013.  At that time, he reported a history of pain in his feet with advancing numbness and pain from his ankles to his knees in the prior two years.  The examiner indicated the symptoms to be moderate in both lower extremities.  There was no current intermittent pain, paresthesias and/or dysesthesias noted for either lower extremity, but both were noted having moderate numbness.  Strength and deep tendon reflexes were normal, bilaterally.  Light touch was normal at the knee/thigh, but absent at the ankle/lower leg and foot, bilaterally.  Position sense and vibration sensation were absent, bilaterally.  The examiner concluded that these symptoms represent mild incomplete paralysis of the sciatic nerve, bilaterally, and mild incomplete paralysis of the femoral nerve, bilaterally.  Based upon these initial findings, the RO issued a provisional rating decision in October 2013, awarding service connection for peripheral neuropathy of the left lower extremity and right lower extremity, with a 10 percent rating assigned for each under DC 8526.  At the time of the May 2015 final rating decision, the RO awarded an initial 20 percent rating for the femoral serve, noting that while the examiner deemed the incomplete paralysis as mild, the evidence showed absence of sensation in both lower extremities and determined that this absence of sensation warrants a finding of moderate severity.  The RO also awarded separate 20 percent ratings at this time for the peripheral neuropathy of the sciatic nerve for both the left and right lower extremities, also deeming the loss of sensation indicative of a moderate level of severity.

In June 2015, the Veteran indicated his disagreement with the ratings assigned and explained he feels a higher rating is warranted because both lower extremities experience pain, numbing, tingling and muscle spasms.  He reported that these symptoms impact his mobility and ability to function.  

The Veteran was most recently examined on February 2, 2017.  At this time, the Veteran described the lower extremity symptoms as including mild pain, which becomes moderate intermittently, as well as severe paresthesias and/or dysesthesias and severe numbness.  Strength testing was essentially normal, with ankle bilateral flexion and dorsiflexion noted to be less than normal, but still with movement against resistance.  Deep tendon reflexes were decreased in both knees and absent in the brachioradialis and ankles.  Sensation to light touch was normal in the knee/thigh, but absent in the ankle/lower leg and foot/toes.  Position sense, vibration sensation and cold sensation were absent in both lower extremities.  The examiner noted trophic changes in both lower extremities due to his diabetic peripheral neuropathy, including thin and shiny skin, distal hair loss and dystrophic nails in all toes.  Based upon these symptoms, the examiner concluded that the Veteran's right and left sciatic nerve diabetic peripheral neuropathy is manifested by moderately severe incomplete paralysis.  The examiner concluded that the femoral nerve diabetic peripheral neuropathy is manifested by severe incomplete paralysis.  The examiner also noted that the lower extremity disabilities cause pain at night while the Veteran is sleeping and pain with walking more than 1/4 mile.  The Veteran cannot stand more than five minutes.  

Based upon the findings in the February 2, 2017, examination report, the Board finds that the 40 percent rating presently assigned is appropriate under DC 8520 for the sciatic nerve impairment.  The rating criteria allow for a 60 percent rating for more severe impairment and the criteria describe this as including marked muscular atrophy.  There is no indication of such atrophy in this case and the muscle strength testing was largely normal, but for some weakening in the ankle, yet but still with movement against resistance.  The examiner made no mention of muscle atrophy.  Thus, the Board finds the symptoms described most closely approximate moderately severe, such that the 40 percent ratings presently in place, effective the date of this examination, are appropriate.

As to the femoral nerve impairment, the Board has no reason to disagree with the VA examiner's conclusion that the symptoms of incomplete paralysis of the lower extremities is severe.  The absence of sensory function and the impact on his ability to walk and stand lends support to the finding that this condition is severe.  Under DC 8526, severe incomplete paralysis of the femoral nerve warrants a 30 percent rating.  There is no indication in the record that the paralysis of the nerve is complete; thus a rating in excess of 30 percent is not warranted.  The Board finds that a 30 percent rating, and no more, under DC 8526 for each lower extremity is warranted, effective February 2, 2017, and no earlier.  38 C.F.R. § 4.124a, DC 8526.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning staged ratings, or further staged ratings; however, at no time during the period in question has the Veteran's diabetes, or his PTSD, warranted more than the already assigned ratings.  Similarly, as explained above, the peripheral neuropathy of the femoral nerve is being assigned a staged rating, but the evidence does not support further staging.  The peripheral neuropathy of the sciatic nerve is shown not to warrant more than the already assigned staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with regard to the disabilities at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

General Legal Criteria:  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

Claims for Loss of Colon and Loss of Rectum

The Veteran filed a service connection claim in August 2012 listing loss of colon and loss of rectum as disabilities claimed to be due to his in-service exposure to Agent Orange.

Private treatment records dated from 2010 to 2012, received by VA in July 2014, show the Veteran's history of rectal cancer with several surgical reports, and show ongoing lab work related to the colon with a diagnosis of colonic mucosa and biopsy findings noting this was not cancerous.  These private treatment records indeed show treatment for disorders of the colon and rectum.  Thus, the Board finds the Veteran has met the first element for service connection in a showing of current disability.  

The private treatment records do not show any reference to the cause of the disorders.  A November 2010 consultation report by Dr. R.C.T. shows the Veteran's history related to his rectal disorder.  The Veteran is noted to have undergone low anterior resection in 2002 due to villous ademonia with atypia and a small focus of infiltration into the submucosa.  The report indicates he did well after this procedure until a reoccurrence in 2008, when very aggressive attempts at endoscopic mucosal resection began and occurred approximately every six months.  The physician noted that the Veteran nearly always had a recurrence of tumor by the time of the next procedure.  Additional resection was planned and occurred in December 2010.  An April 2011 report again notes the Veteran's history back to 2002.  February 2012 notes from the same physician show the Veteran underwent abdominal peritoneal resection with end colostomy in February 2012.  This report again refers to the prior history beginning "several years ago."  These records do not suggest the onset of colon or rectal disorders anytime between the Veteran's 1977 discharge from active service and 2002, twenty-five years later.

Again, the Veteran claims his colon and rectum disabilities were caused by his exposure to Agent Orange in the service.  In November 2013, he explained his contention in more detail.  He noted VA's recognition that prostate cancer is associated with exposure to Agent Orange, and contended that colon and rectal cancer should be also due to their anatomically close proximity to the prostate.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and is therefore, presumed to have been exposed to Agent Orange.  However, neither colon cancer, nor rectal cancer are among those medical conditions for which presumptive service connection is warranted.  38 C.F.R. § 3.309(e).  In addition, there is no medical evidence of record suggesting a link between any diagnosis of colon or rectal cancer and the Veteran's presumed exposure to Agent Orange, and the Veteran is not competent to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Absent probative evidence of a nexus between the Veteran's service and his colon and rectal disorders, there is no basis for a finding that these disorders are causally connected to the Veteran's active service.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

In sum, the preponderance of the evidence is against the claims of service connection for colon and rectal disorders and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The Veteran filed a service connection claim in August 2012 listing COPD as a disability claimed to be due to his in-service exposure to Agent Orange.  Before discussing the potential etiology between the COPD and any in-service incurrence, the Board will first discuss whether there is evidence showing the presence of COPD at any time during the pendency of the claim.

As noted above, the Veteran does not claim to have treated at any VA healthcare facility, and the RO's search of VA treatment records did not reveal any for the Veteran.  The Board has reviewed the records from both V.M. Medical Center, submitted in 2013, and from G. Medical Center, submitted in 2015 and 2017.  These records do not include treatment for or mention of the presence of COPD, a respiratory disorder, or a lung disorder.  However, the G. Medical Center records show COPD listed in the Veteran's past medical history.  Thus, while there is no evidence of treatment of COPD during the pendency of this claim, the Board recognizes it may exist.  

To the extent that COPD is present, the record is devoid of evidence suggesting it is related to the Veteran's active service in any fashion.  The missing STRs are harmless in this regard, as the Veteran's sole contention is that he has COPD due to in-service exposure to Agent Orange.  He does not contend that this disorder, or its symptoms, initially onset during active service.  There is simply no evidence to support a direct link between COPD and the Veteran's active service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303.

Again, the Veteran claims his COPD was caused by his exposure to Agent Orange in the service.  In November 2013, he explained his contention in more detail.  He noted VA's recognition that respiratory cancers are associated with exposure to Agent Orange, and contended that COPD should be also due to it being a condition that involves the bronchial system.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and is therefore, presumed to have been exposed to Agent Orange.  However, COPD is not among those medical conditions for which presumptive service connection is warranted.  38 C.F.R. § 3.309(e).  In addition, there is no medical evidence of record suggesting a link between any diagnosis of COPD and the Veteran's presumed exposure to Agent Orange, and the Veteran is not competent to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Veteran does not suggest, and the evidence does not show, that he has any cancer of the respiratory system, and it is cancers, not merely non-cancerous respiratory conditions, that warrant presumptive service connection.

Absent probative evidence of a nexus between the Veteran's service and any COPD present, there is no basis for a finding that the disorder is causally connected to the Veteran's active service.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

In sum, the preponderance of the evidence is against the claim for service connection for COPD and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chloracne

The Veteran filed a service connection claim in August 2012 listing chloracne as a disability claimed to be due to his active service.  Before discussing the potential etiology between the claimed chloracne and any in-service incurrence, the Board will first discuss whether there is evidence showing the presence of a skin disorder such as chloracne at any time during the pendency of the claim.

As noted above, the Veteran does not claim to have treated at any VA healthcare facility, and the RO's search of VA treatment records did not reveal any for the Veteran.  The Board has reviewed the records from both V.M. Medical Center, submitted in 2013, and from G. Medical Center, submitted in 2015 and 2017.  These records do not include treatment for or mention of the presence of a skin disorder, to include chloracne.  A September 2012 statement from the G. Medical Center includes a current problem list without mention of chloracne or any other skin disorder.  The only mention of the skin in this list is "changes in skin texture," which is not indicative of a diagnosed skin disability.  The list otherwise includes lists of diagnoses of various disabilities, none of which reference the skin.   None of the treatment records from private healthcare facilities include any treatment of the skin during the pendency of this claim.  

Moreover, the Veteran's lay statements do not suggest the presence of symptoms of a skin disorder.  Rather, the Veteran's statements predominantly revolve around his contention that he was exposed to extreme cold in service and his exposure to Agent Orange in service.   His November 2013 statement references burning on the bottom of his feet due to his diabetic peripheral neuropathy, but otherwise makes no mention of any skin condition.  The Veteran's June 2015 notice of disagreement does not include any statement related to symptoms of a skin disorder.  No other statements by the Veteran refer to the presence of symptoms of chloracne or any other disorder of the skin.

In sum, there is simply no medical or lay evidence of chloracne of the feet and back, or any other skin disorder.  Service connection for chloracne of the feet and back is not warranted because the evidence does not establish the presence of the disability at any time during the pendency of this claim.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for chloracne of the feet and back must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against this claim, so that doctrine is not applicable.  

Bilateral Hearing Loss and Tinnitus

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system, such as sensorineural hearing loss or tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran filed a claim for entitlement to service connection for both bilateral hearing loss and tinnitus in August 2012.  Before discussing the potential etiology between the claimed hearing loss and tinnitus and any in-service incurrence, the Board will first discuss whether the disabilities claimed have existed anytime during the pendency of the claim.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Initially, the Board observes that the post-service clinical treatment records do not show treatment for either hearing loss, or tinnitus.  The RO, therefore, afforded the Veteran a VA examination in August 2015 in order to assess the nature of any disability present.  Puretone thresholds at the time of this examination were 20, 15, 15, 20, and 20 at 500, 1000, 2000, 3000, or 4000 Hertz, respectively, on the right side; and 20, 15, 15, 20, and 25 at 500, 1000, 2000, 3000, or 4000 Hertz, respectively, on the left side.  Speech discrimination was 100 percent, bilaterally.  These findings do not meet the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.  

As to tinnitus, the VA examiner noted that the Veteran denied the presence of tinnitus at the time of the examination.  The history of noise exposure was noted, however, no diagnosis of tinnitus was made based upon the Veteran's report of symptoms, or the lack thereof.

The RO then issued the August 2015 rating decision on appeal, after which the Veteran perfected an appeal.  The Veteran's August 2015 notice of disagreement referenced his in-service work on the flight line, as well as with power tools, both of which exposed him to loud noise.  The Veteran repeated these contentions related to in service noise exposure on his May 2017 VA Form 9.  The Board again notes that establishment of the existence of the disability claimed must happen prior to the discussion of whether the claimed disability is related to any aspect of the Veteran's active service.

In sum, there is simply no evidence of a hearing loss disability as it is defined by VA regulation, which requires specific audiological testing.  Moreover, there is no evidence of the presence of tinnitus, which is generally diagnosed based upon the Veteran's reports of symptoms.  The Board must conclude that service connection for bilateral hearing loss is not warranted because the evidence does not establish the presence of a hearing loss disability for purposes of VA compensation at any time during the pendency of this claim.  See 38 C.F.R. § 3.385.  Service connection for tinnitus is also not warranted because the evidence does not establish the presence of the disability at any time during the pendency of this claim.  As the Veteran has not shown a current disability for which service connection can be granted, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against these claims, so that doctrine is not applicable.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent prior to February 2, 2017, and in excess of 30 percent thereafter, for PTSD is denied.

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with diabetic nephropathy is denied.

Entitlement to a 30 percent rating, and no higher, for diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity, is granted effective February 2, 2017, and no earlier.

Entitlement to a 30 percent rating, and no higher, for diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity, is granted effective February 2, 2017, and no earlier.
Entitlement to an initial evaluation in excess of 20 percent prior to February 2, 2017, and in excess of 40 percent thereafter, for diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity, is denied.

Entitlement to an initial evaluation in excess of 20 percent prior to February 2, 2017, and in excess of 40 percent thereafter, for diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity, is denied.

Entitlement to service connection for colonic mucosa with history of colon cancer, claimed as loss of colon, is denied.

Entitlement to service connection for rectus villous adenoma, status post ileostomy, claimed as loss of rectum, is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for chloracne of the feet and back is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran's claims for service connection for cold injury residuals and for disabilities of various joints, claimed as arthritis due to both cold injury and due to the physical strains of service, require additional evidentiary development.

The Veteran seeks service connection for residuals of cold injury in both upper and both lower extremities.  The Veteran contends he has current cold injuries to his extremities and he feels this was caused by his service in Europe in the winter, during which he served outside in temperatures below zero.  The Veteran's service personnel records show he served in England from January 1957 to January 1960, in Vietnam between March 1964 and December 1964, in Germany between October 1966 and July 1969, and in Korea from August 1970 to a date unknown.

The Veteran also claims service connection is warranted for disabilities of the cervical and lumbar spine, as well as his elbows, shoulders, knees, hips and feet.  In November 2013, the Veteran submitted a statement indicating he served on air bases during winter months when the temperatures reached well below zero and he indicated his belief that he now has arthritis of the hips, knees, shoulders, neck, feet and elbows due to that cold.  He again claimed that all of his joint claims are based upon exposure to cold during his European tour on his June 2015 notice of disagreement.  Further, on his August 2015 notice of disagreement with regard to the denial of service connection for a lumbar spine disorder, the Veteran reported that he was a refrigeration technician during his active service and operated power tools and carried heavy repair equipment on his waist and shoulders.  In May 2017, the Veteran again reported via a VA Form 9 that his in-service work involved heavy lifting, including heavy equipment and heavy vehicle parts, for over twenty years.  He reported, "On [a] daily basis I had pain in my lower back as a result of my work."  These various statements related to the type of work the Veteran did in service suggest he is claiming that his back and other claimed joint disabilities are due to this in-service heavy lifting.  

The Board recognizes that the Veteran has not been afforded a VA examination related to any of his claimed cold injury and joint disabilities.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, the Veteran has reported extreme temperatures during service, as well as physical strain, which he contends has caused disabilities to various joints and extremities.  While there are no service treatment records to review, the Veteran has provided relevant reports of in service activities and, with regard to his back claim, he has reported in-service symptoms.  The Board finds no reason to call into question the Veteran's competence or credibility at this time, thus, the Board finds that the evidence surpasses the low threshold established by Locklear and McLendon.  A remand is warranted in order to afford the Veteran VA examinations and obtain medical opinions related to each of his claimed cold injury and joint disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination(s) to determine the present nature and to opine as to the potential causes for the claimed disabilities related to cold injury residuals of the upper and lower extremities, and arthritis disabilities of the back, neck, elbows, shoulders, knees, hips and feet.  The examiner(s) should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

The examiner(s) should state the nature of any cold injury residuals present, as well as the nature of any other disabilities of the back, neck, elbows, shoulders, knees, hips and feet.  

Then, based on the review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disabilities, if diagnosed, originated during active service, or are otherwise caused or aggravated by a disease or injury in active service, to include due to the extreme cold temperatures reported by the Veteran during his European tour; or, due to the nature of his in-service work moving heavy parts and equipment for twenty years; or, with regard to the claimed back disability, related to the symptoms of daily pain he reported experiencing during service.  The examiner must discuss the Veteran's report of symptoms as well as the lay statements submitted related to the in-service cold exposure and heavy lifting.  
  
The rationale for any opinion expressed must also be provided.  The RO should ensure that the examiner provides all information required.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


